Citation Nr: 1411107	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-30 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than November 30, 2009 for the award of service connection for coronary artery disease, also claimed as ischemic heart disease, due to herbicide exposure.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1969 to July 1970.  He also had active service prior to June 1969 for an unspecified period of time.  He served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the RO in Columbia, South Carolina, which granted service connected for coronary artery disease, also claimed as ischemic heart disease, due to herbicide exposure, and assigned a 100 percent disability rating, the maximum allowable.  The award was effectuated as of November 30, 2009, the date of receipt of the service connection claim.  In a November 2010 notice of disagreement (NOD), the Veteran advanced that, while he agreed with the assigned disability rating, he did not agree with the assigned effective date.  The appeal for an earlier effective date was perfected in November 2011; therefore, entitlement to an earlier effective date for the award of service connection for coronary artery disease, also claimed as ischemic heart disease, due to herbicide exposure is the only issue before the Board.

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran, who served in the Republic of Vietnam, had active service from June 1969 to July 1970, and for an unspecified period of time prior to June 1969. 

2.  The Veteran's formal claim for service connection for coronary artery disease, also claimed as ischemic heart disease, due to herbicide exposure was received by VA on November 30, 2009.
 
3.  No claim for service connection for coronary artery disease, also claimed as ischemic heart disease, due to herbicide exposure was received prior to November 30, 2009. 



CONCLUSION OF LAW

The criteria for an effective date prior to November 30, 2009 for the award of service connection for coronary artery disease, also claimed as ischemic heart disease, due to herbicide exposure have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.309, 3.326(a), 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In December 2009, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist him in developing the claim.  The December 2009 VCAA notice was issued to the Veteran prior to the November 2010 rating decision from which the instant appeal arises.  The issue of entitlement to an earlier effective date was readjudicated in the September 2011 statement of the case (SOC); therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Moreover, because this appeal arises from the Veteran's disagreement with the effective date following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation.  As will be explained below, the law, and not the facts, is dispositive of the effective date in this case; therefore, the duty to assist imposed by the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The issue of entitlement to an effective date earlier than November 30, 2009 for the award of service connection for coronary artery disease, also claimed as ischemic heart disease, due to herbicide exposure has been adequately developed.  
38 U.S.C.A. §§ 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  

Earlier Effective Date for an Service Connection for Coronary Artery Disease

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Title 38 of the Code of Federal Regulations (2013) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

VA is required to identify and act on informal claims for benefits.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (2013); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease and Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53,202.  The intended effect of this amendment was to establish presumptive service connection for these diseases based on herbicide exposure.  Note 3 indicates that for purposes of this section the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e).  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.  

Additionally, VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. U. S. Department of Veterans Affairs, No. CV-86- 6160 (N.D. Cal. May 17, 1991).  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States district court in Nehmer (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease, here coronary artery disease/ischemic heart disease.  Thus, the Veteran is considered a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1)(2) (ischemic heart disease falls under Nehmer as it was included 38 C.F.R. § 3.309(e) as part of the passage of a liberalizing law). 

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(c)(2).  If the above requirements are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

The Veteran, who served in the Republic of Vietnam, had active service from June 1969 to July 1970, and for an unspecified period of time prior to June 1969.  On November 30, 2009, VA received a Veteran's Application for Compensation and/or Pension (VA Form 21-526) in which the Veteran sought service connection for coronary artery disease/ischemic heart disease.  The Veteran answered "no" to the question "Have you ever filed a claim with VA?"  This statement is consistent with the record.  In November 2010, the Veteran was presumptively service connected for coronary artery disease, also claimed as ischemic heart disease, due to herbicide exposure pursuant to 38 C.F.R. § 3.309(e).  An effective date of November 30, 2009, the date of receipt of the service connection claim, was assigned.

As noted in his substantive appeal, the Veteran advances that the effective date for his service-connected coronary artery disease/ischemic heart disease should be at least July 31, 2007, as that was the day he intended to apply for VA benefits.  In his May 2011 statement, the Veteran conveys that in July 2007 he began the process to join the Agent Orange Registry program.  VA records reflect that the Veteran was scheduled for, and attended, an Agent Orange Registry examination on July 31, 2007.  The Veteran advanced that at the completion of his examination he asked to fill out the necessary paperwork to apply for VA benefits and inquired about what the next steps in the process would entail.  He was then informed that ischemic heart disease did not appear on the list of presumptive disabilities due to herbicide exposure, and that it would not do him any good to apply for benefits at that time.  The Veteran advances that he was denied the ability to apply for benefits and that, had he been provided with the proper paperwork, he would have applied for VA benefits that day.

The Board finds that the Veteran's signing up for and attending a physical examination for the Agent Orange Registry program does not evidence the intent to apply for service connection for coronary artery disease/ischemic heart disease.  The Board finds it credible that the Veteran was informed that ischemic heart disease was not on the 38 C.F.R. § 3.309(e) presumptive disability list for herbicide exposure, as such information was true on the date of examination.  By the Veteran's own statement, he underwent the Agent Orange physical examination, learned that ischemic heart disease was not on the list of presumed disabilities for Agent Orange exposure, and did not file a claim for service connection for coronary artery disease/ischemic heart disease or any other VA benefit.  Further, the August 1, 2007 report of the July 31, 2007 Agent Orange examination states that the Veteran was there for "Agent Orange Registry Evaluation only today," and did not indicate that the Veteran expressed the intent to apply for VA benefits based upon the results of the examination.  The Board also notes that the Veteran appears to have only sought information regarding VA benefits from the VA Medical Center (VAMC), and he did not contact the RO to discuss his benefits options.

Such evidence reflects that the Veteran did not have the intent to apply for service connection on the date of the examination.  He made the conscious choice not to apply for benefits and/or to inquire further after learning that that it was unlikely he would be granted service connection on a presumptive basis.  

The Board finds less credible the Veteran's contention that he was prevented from applying for VA benefits on the date of the examination.  The Court has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 
2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  The Board presumes that VA staff would have assisted the Veteran in filing a claim for service connection for ischemic heart disease/coronary artery disease, or any other disability, had he expressed such a desire.  The Veteran's statements evidence a possible miscommunication or misunderstanding about the VA benefits information he received.  To the extent the Veteran attempts to implicitly shift the burden to VA to explain why he did not file a claim for service connection for coronary artery disease/ischemic heart disease on July 31, 2007, his contentions do not rise to the level of "clear evidence" necessary to rebut the presumption of regularity.  Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  The unrebutted presumption of regularity shows that a claim from the Veteran was not received by VA, including no indicia of intent to file a claim are evidenced or noted, which evidences that the Veteran did not in fact submit a claim for service connection of express to VA an intent to do so. 

Again, the Board notes that the Veteran received correct information regarding the absence of ischemic heart disease from the list of presumed disabilities due to 

herbicide exposure; however, even if the Board were to assume, arguendo, that the Veteran was given incorrect information by VA concerning his potential claim, the Court in McTighe v. Brown, 7 Vet. App. 29, 30 (1994), held that the failure to file a formal claim based upon alleged erroneous VA advice of ineligibility cannot be deemed the filing of an informal claim or provide the basis for an estoppel theory.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence, both lay and medical, shows that the Veteran separated from active service in July 1970, he did not file a claim for service connection within one year of service separation, and he first filed an original claim for service connection for coronary artery disease, also claimed as ischemic heart disease, due to herbicide exposure on November 30, 2009.  There is no earlier date on which a service connection claim, either formal or informal, can be inferred.  As the Veteran is a Nehmer class member pursuant to 38 C.F.R. § 3.816 whose claim was pending when ischemic heart disease was added to the list of presumptive disabilities under 38 C.F.R. § 3.309(e) for herbicide exposure, the effective date law and regulation provide that the date of receipt of the original claim for compensation is the proper effective date for the grant of service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(b)(2)(i), 3.816.  

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than November 30, 2009 is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these 

reasons, the Board concludes that an effective date prior to November 30, 2009 for the award of service connection for coronary artery disease, also claimed as ischemic heart disease, due to herbicide exposure is not warranted.


ORDER

An effective date prior to November 30, 2009 for the award of service connection for coronary artery disease, also claimed as ischemic heart disease, due to herbicide exposure is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


